Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered July 20, 1982, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence.
Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered.
The People’s case against the defendant was based upon circumstantial evidence. While the trial court’s charge to the jury on circumstantial evidence was not a misstatement of law, we find that, under the circumstances of this case, it failed to adequately convey to the jury the reasoning process to be followed in assessing such proof (cf. People v Ford, 66 NY2d 428, 442). The proof of guilt was strong, but not over*660whelming. For that reason, the inadequacy of the charge was prejudicial error requiring reversal and a new trial in the interest of justice, notwithstanding the defendant’s failure to except to the charge (see, People v Bernardo, 83 AD2d 1; People v Vasquez, 47 AD2d 934).
We have considered the defendant’s remaining contentions and find them to be without merit. Gibbons, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.